Spencer, J.
This is an action in equity brought in the county of Washington to reform a certain deed executed by the plaintiff to the defendant for a conveyance of real property. On the 2d day of March, 1904, the court at Special Term on the application of the plaintiff made an order that certain specific questions of fact be submitted to the jury for their determination. The issues raised thereby Avere brought on for trial at a Trial Term in the county of Washington, and a verdict rendered by the jury ansAvering each of the questions submitted to them for decision. There Avas no general A'erdict. On the coming in of the ATerdict, no motion A\-as made by either party for judgment. The plaintiff noAv moA’es, at a Special Term of this court held in Saratoga county, for judgment and asks that the court frame its decision upon the issues, and for such other and further relief as may be proper. The defendant interposes the objection that the trial has not been concluded and that the court may proceed only in the county of the venue.
I think the contention of the defendant must prevail. The action was in equity and triable by the court without a jury. The verdict of the jury upon the questions submitted to them Avas simply an incident in the trial, and the trial was not terminated upon the rendering' of the verdict. The trial may not be regarded as concluded until the justice presiding has made his findings of fact and conclusions of laAv. If the findings of the jury and the facts submitted by the pleadings coA'er the entire case, a motion for judgment thereon Avould be proper; but such a motion constitutes a part of the trial of the action and may not be made except at a term of the court in the county of the venue.
It is not necessary on this motion to determine whether *28further issues remain to he tried, inasmuch as this motion is not at a term of the court in the county where the venue is laid. The provisions of the Code, which require that actions of this character be tried in the county of the venue, apply to all parts of the trial. This motion constitutes, in my opinion, a part of the trial.
The motion, therefore, is denied, with costs.
Motion denied, with costs.